Citation Nr: 1115266	
Decision Date: 04/19/11    Archive Date: 05/04/11

DOCKET NO.  10-13 581A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for hearing loss in the right ear.

2.  Entitlement to service connection for deviated nasal septum.

3.  Entitlement to an initial evaluation in excess of 30 percent for status post pulmonary embolism.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from May 1984 to November 2008.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that denied the Veteran's claim for service connection for hearing loss in the right ear and deviated nasal septum.  In addition, the RO granted service connection for status post pulmonary embolism, and assigned a noncompensable evaluation for it.  The Veteran disagreed with the denials of service connection as well as with the noncompensable rating.  A February 2010 rating action assigned a 30 percent rating for status post pulmonary embolism.  

The Board notes a number of other issues were considered in the statement of the case issued in February 2010.  However, the Veteran's substantive appeal did not address those matters and, accordingly, this decision is limited to the issues set forth on the preceding page.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In his substantive appeal received in April 2010, the appellant indicated he wanted to testify at a video conference hearing.  On the date the hearing was scheduled, the Veteran's representative stated the Veteran wanted to testify at a hearing at the RO before a Veterans Law Judge.  

Accordingly, the case is REMANDED for the following action:

The RO should schedule the appellant for a hearing before a Veterans Law Judge of the Board, in accordance with applicable provisions.  The appellant and his representative should be notified of the time and place to report.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


